UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June1, 2010 SYMETRA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-33808 20-0978027 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 777 108th Avenue NE, Suite1200 Bellevue, Washington (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (425)256-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June7, 2010, Symetra Financial Corporation, a Delaware corporation (the “Company”), issued a press release announcing (i)the resignation of RandallH. Talbotfrom his positions as President and Chief Executive Officer of the Company and its affiliates and as a member of the board of directors of the Company (the “Board of Directors”) and its affiliates, effective as of June7, 2010,and (ii)the appointment by the Board of Directors of ThomasM. Marra as the successor to Mr. Talbot as President and Chief Executive Officer and as a member of the Board of Directors, effective as of June7, 2010. In connection with Mr. Marra’s appointment as President and Chief Executive Officer, the Company and Mr. Marra are in the process of finalizing the terms of an employment agreement, which agreement, and a summary of the material terms thereof, will be disclosed in a Form8-K filing later this week. A copy of the Company’s press release relating to this management change has been filed as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits Press Release of Symetra Financial Corporation, dated June7, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYMETRA FINANCIAL CORPORATION By: /s/ George C. Pagos Name: George C. Pagos Title: Senior Vice President, General Counsel and Secretary Date: June7, 2010 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release of Symetra Financial Corporation, dated June7, 2010.
